DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 6/3/2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 6/3/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knights et al (US 20030077501 A1).
Regarding claim 1, Knights discloses a  fuel cell separator (410) (flow field plate) comprising a plurality of gas flow paths (420) separated from each other by ribs. The separator (410) has liquid water flow paths (430) and reactant gas flow path (420) provided on the opposite side surfaces of the ribs. Knights teaches that the liquid water flow paths (430) extends along the gas flow paths (420). Knights further teaches that each of the liquid water flow paths (430) has an expanded region (at A-A of Fig. 6A) having a cross-sectional area that is larger than a cross-sectional area of a remaining region of the liquid water flow path that is a region of the liquid water flow path other than the expanded region, the cross- sectional area of the expanded region and the cross-sectional area of the remaining region of the liquid water flow path each being an area of a cross-section perpendicular to a flow direction of the liquid water flow path [Fig. 6A, 6B, 6C; paragraph 0034]. Although, Knights does not teach the claim language, however, all the elements of the claim are taught in the figure and the paragraph mentioned above.
Regarding claim 2, Knights teaches that the width of the expanded region (at A-A of Fig. 6A) is larger than a width of the remaining region [Fig. 6A, 6B, 6C].
Regarding claim 3, Knights teaches that each of the gas flow paths (420) has a narrow region (at A-A of Fig. 6A) having a cross-sectional area that is smaller than a cross-sectional area of a remaining region of the gas flow path that is a region of the gas flow path other than the narrow region, the cross-sectional area of the narrow region and the cross-sectional area of the remaining region of the gas flow path each being an area of a cross-section perpendicular to a flow direction of the gas flow path; and the narrow regions of the gas flow paths are arranged side-by-side with the expanded regions of the liquid water flow paths [Fig. 6A, 6B, 6C; paragraph 0034].
Regarding claim 4, Knights teaches that the fuel cell separator is a cathode separator [paragraph 0034-0039].

9.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knights et al (US 20030077501 A1) as applied in claim 1 and further in view of Shimomura (US 20100273084 A1).
Regarding claim 5, Knights remains silent about showing all elements of fuel cell as claimed. However, it is known in the art that fuel cell typically comprises separator, gas diffusion layer, electrode catalyst layer, electrolyte layer and are stacked in this order as taught by Shimomura [Fig. 1; paragraph 0066]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of fuel cell assembly in order to have fuel cell function properly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723